Citation Nr: 1002193	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which established service connection 
for PTSD, and assigned an initial rating of 30 percent, 
effective August 2, 2002.  The Veteran appealed, contending 
that a higher rating was warranted.  He did not disagree with 
the effective date assigned for the establishment of service 
connection.

In May 2008, the Board remanded the case for additional 
development to include clarification of whether the Veteran 
desired a hearing, obtaining records and according the 
Veteran a new examination.  As a preliminary matter, the 
Board notes that the Veteran indicated in a July 2008 
statement that he did not desire a hearing, additional 
records were obtained, and a new VA examination was accorded 
to the Veteran in August 2008.  As such, it appears that the 
prior remand directives have been completed, and, thus a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons discussed below the 
Board finds that further development is still required in the 
instant case.  Therefore, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.

The record reflects that after this case was certified and 
transferred to the Board, the Veteran submitted additional 
evidence in the form of letters dated in December 2009 which 
indicates that he was evaluated for and denied VA vocational 
rehabilitation benefits.  No such records are on file, and 
the Board notes that they are potentially relevant in that 
the rating criteria for evaluating PTSD includes specific 
levels of occupational and social impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Moreover, the United 
States Court of Appeals for Veterans Claims has held that VA 
records which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Relevant statutory and regulatory 
provisions also emphasize the importance of obtaining 
pertinent VA records as part of the duty to assist.  See 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  
Consequently, the Board concludes that it must remand this 
case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain whether 
the Veteran received VA Vocational 
Rehabilitation services during the 
pending appeal.  If so, his VA 
vocational rehabilitation folder should 
be obtained and associated with the 
claims file.  If there are no such 
records, documentation used in making 
that determination should be included 
in the claims file.

2.  The AMC/RO should also request the 
names and addresses of all medical care 
providers who have treated the Veteran 
for his PTSD since July 2009.  In 
addition, the AMC/RO should obtained the 
treatment records from the Vet Center in 
Tallahassee, Florida, as identified in 
the December 2009 VA form 21-4138 
(Statement in Support of Claim) submitted 
by the Veterans.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.  All 
responses received, including negative 
responses, must be properly documented in 
the claims file.

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


